COMPOSITE TECHNOLOGY CORPORATION
STOCK OPTION GRANT NOTICE
2008 STOCK OPTION PLAN


Composite Technology Corporation (“Company”), pursuant to its 2008 Stock Option
Plan (“2008 Plan”) and the 2008 Stock Option Plan Stock Option Agreement
(“Master Agreement”) previously entered into by the parties, hereby grants to
the “Optionee” identified below an option to purchase the number of shares of
the Company’s common stock (“Shares”) set forth below.  This option is subject
to all of the terms and conditions set forth in this Stock Option Grant Notice
(the “Notice”), the Master Agreement and the Plan, all of which are incorporated
herein in their entirety.  Any capitalized terms not defined herein shall have
the meaning provided to such terms in the Plan.


Optionee:
Original Date of Grant:
Original Exercise Price:
Original Number of Shares Subject to Option:


Date of Repricing:  January 21, 2009
Number of Shares subject to Option that are Repriced:
Revised Exercise Price (Per Share):  US$ 0.35
Total Exercise Price:
Expiration Date:
Type of Grant [check one]:   o Incentive Stock Option     x Nonstatutory Stock
Option


Vesting Schedule:
33.33% of the Shares vest on each of the first and second anniversary of the
Original Date of Grant and 33.34% on the third anniversary of the Original Date
of Grant.


Accelerated vesting may apply under certain events, as defined in the Master
Agreement and the 2008 Plan.
 
Payment:
 
By cash or check
   
Same day sale program (if permitted by the Board)
   
Tender of Common Stock (if permitted by the Board)

 
Additional Terms/Acknowledgements:  The undersigned Optionee acknowledges
receipt of, and understands and agrees that his or her Option is modified as to
exercise price only and remains subject to this Notice, the Master Agreement and
the 2008 Plan.  The Revised Exercise Price set forth herein supersedes all
previous grant notices, and option grants with different prices on the Original
Date of Grant are null and void in that they are superseded by this Notice.  The
undersigned Optionee warrants and represents that they have either i) lost the
original option grant notice or ii) returned the original grant notice to the
Company; and further warrants and understands and agrees that this Notice is a
repricing of the options under the original option grant that are unexercised as
of the Date of Repricing set forth herein, whether vested or unvested; and
further warrants, understands, and agrees that any options exercised prior to
January 21, 2009 will not be repriced.
 

--------------------------------------------------------------------------------


 
The Optionee further acknowledges that as of the Date of Repricing set forth
herein, this Notice, the Master Agreement and the 2008 Plan set forth the entire
understanding between Optionee and the Company regarding the acquisition of
Shares covered by this Notice and supersedes all prior oral and written
agreements on that subject with the exception of (i) additional option grants
with differing original dates of grant than this Notice which are previously or
subsequently granted and delivered to Optionee under the 2002 Non-Qualified
Stock Compensation Plan or the 2008 Plan, and (ii) the agreements, if any,
listed below.  To the extent that this Notice varies the terms of the Master
Agreement, this Notice will prevail only with respect to options granted
pursuant to this Notice.
______________
 
COMPOSITE TECHNOLOGY CORPORATION
 
Optionee:
     
By:  Benton H. Wilcoxon,
 
By:  (Insert Optionee Name)
                       
Title:  Chief Executive Officer
   
Date:
 
Date:
                  Spouse of Optionee (if applicable)   By:                 Date:

 

--------------------------------------------------------------------------------


 